Hines, J.
1. Where a bill of exceptions has been certified and signed by tjie judge and filed in the clerk’s office of the court below, as required by law, in legal contemplation this court acquires jurisdiction of the ease; and any further action by the court below therein, until the remittitur from this court is filed in the court below, is coram non judice and void. Wade v. Graham, 59 Ga. 642; W. & A. R. Co. v. State, 69 Ga. 524, 532, 533; Howard v. Lowell Machine Co., 75 Ga. 325 (1-a) ; Hubbard v. McCrea, 103 Ga. 680 (30 S. E. 628); Knox v. State, 113 Ga. 929 (39 S. E. 330) ; A., K. & N. Ry. Co. v. Wilson, 119 Ga. 781 (6) (47 S. E. 366); Edwards v. State, 125 Ga. 5 (53 S. E. 579).
2. When the final judgment of the judge of the superior court in a habeas corpus proceeding is affirmed on writ of error by this court, and the case is not remanded to the lower court for further proceedings, the controversy is at an end; the rights of the parties, as far as they are involved in the litigation, are conclusively adjudicated; further proceedings in the case in both this court and the lower court are precluded; and the judgment of the lower court is in full force and effect, precisely the same as though no appeal to this court had been taken. Rice v. Carey, 4 Ga. 558; Allen v. Savannah, 9 Ga. 286; Perry v. McLendon, 62 Ga. 598; Price v. Lathrop, 66 Ga. 545, 548; Watkins v. Lawton, 69 Ga. 671; Gray v. Conyers, 70 Ga. 349, 353; Harris v. Hull, Id. 838; Inman v. Foster, 72 Ga. 79; Robinson v. Wilkins, 74 Ga. 47; McWilliams v. Walthall, 77 Ga. 7; Daniels v. Towers, 79 Ga. 785 (7 S. E. 120); Benning v. Horkan, 123 Ga. 454 (51 S. E. 333) ; 4 C. J. 1148, § 3156.
3. The principle of res adjudicaba is applicable to proceedings in habeas corpus involving an inquiry into and a determination of the rights of conflicting claimants to the custody of a minor child; and judgments in such proceedings, partaking of the general characteristics of conclusiveness between the parties as ordinary judgments, such judgments like*8wise fall under the general rule regarding their amendment. Richards v. McHan, 139 Ga. 37, 39 (76 S. E. 382).
4. It follows from the above rulings that the court below, after having awarded the custody of a minor child to her mother in a habeas corpus proceeding brought by her against her paternal grandparents for the custody, and after the judgment so awarding said child to the mother had been affirmed by this court upon writ of error brought to review the same by such grandparents, erred in passing an order allowing and directing to be filed a petition brought by the grandparents to reopen the habeas corpus proceeding on specified grounds, and in awarding the custody of the child to the grandparents.
*7Appeal and Error, 3 C. J. p. 1252, n. 28; p. 1253, n. 31; p. 1255, n. 43; 4 C. J. p. 1148, n. 75, 76, 77, 78; p. 1211, n. 15.
Habeas Corpus, 29 C. J. p. 112, n. 47; p. 196, n. 14 New.
*8No. 5538.
March 17, 1927.

Judgment reversed.


All the Justices concwr.

D. B. Gumming, for plaintiff.
J. A. Darsey and W. H. Connor, for defendants.